DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 11/5/2019; 11/20/2020; 3/24/2021; 3/25/2021; and 6/29/2021 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a factor introducing device” in claim 1 and “an agitating member” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2012/0115225).
With respect to claim 29, the reference of Xu discloses a stem cell induction method that includes: introducing a pluripotency inducing factor into cells to create inducing factor introduced cells (¶[0094]-[0096]), and suspension culturing (¶[0098] the inducing factor-introduced cells to induce induced pluripotent stem cells from the inducing factor-introduced cells.

Claims 1, 2, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al.(US 2006/0205081).

cells created by the factor introducing device, to induce induced pluripotent
stem cells from the inducing factor-introduced cells.
	With respect to claims 2 and 3, in the absence of further positively recited structure, the system disclosed by the reference of Li et al. is considered to be structurally capable of being used in the manner and/or with the cells required of claims 2 and 3.
	With respect to claim 11, the stirred tank bioreactor disclosed by Li et al. (¶[0127]) includes a container (tank) and a drive unit (drive).

Claims 18, 19, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al.(US 5,151,362).
With respect to claims 18 and 25, the reference of Kawaguchi et al. discloses a suspension culture vessel (Fig. 1) comprising: a semipermeable membrane (104) (col. 11, lines 3-18) which is capable of being used with inducing factor-introduced cells, in which an inducing factor has been introduced, and culture medium are placed, a solution-feeding channel (124) for feeding of culture medium containing the inducing factor-introduced cells into the semipermeable membrane, a container (103) in which the semipermeable membrane (104) is placed, with the culture medium accommodated around the periphery of the semipermeable membrane, and an agitating member (110 or 113) provided inside the container (103), and 
With respect to claim 19, the device includes drive unit (111) for agitating member (113) and a drive unit (col. 9, lines 5-11) for agitating member (110).
With respect to claim 26, the device includes a pump (108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2012/0115225) in view of Li et al.(US 2006/0205081).
The reference of Xu has been discussed above with respect to claim 29.
While the reference of Xu discloses the use of a suspension culturing of the factor-introduced cells, claim 30 differs by reciting that the suspension culture is an agitation culture
The reference of Li et al. discloses that it is known in the art to culture cells using a suspension culture within a bioreactor device that employs agitation to culture cells that have been electroporated (¶[0126]-[0127]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ the suspension bioreactor device suggested by the reference of Li et al. for the known and expected result of providing an art recognized device for culturing cells which have been electroporated.
	Note claim 29 has been included in the rejection if it is determined that the disclosure of the reference of Xu does not encompass “suspension culturing”.

Claims 4, 8, 9, 10, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(US 2006/0205081) in view of Kawaguchi et al.(US 5,151,362).
The reference of Li et al. has been discussed above with respect to claim 1.

The reference of Kawaguchi et al. discloses a device (Fig. 1) that can be used as a suspension culture device that includes a septum or semipermeable membrane (104)(col. 11, lines 3-18).  The reference disclose that using the device for suspension culturing provides improved culturing conditions by allowing continuous supply of nutrients and removal of cell wastes (col. 1, lines 42-48).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the suspension culture device of the reference of Li et al. with a septum or semipermeable membrane for the known and expected result of improving the suspension culture conditions by allowing continuous supply of nutrients and removal of cell wastes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(US 2006/0205081) in view of Yamazaki et al.(JP 2006-075041).
The reference of Li et al. has been discussed above with respect to claim 1.
While the reference of Li et al. discloses a suspension culture vessel, claim 14 differs by reciting that the culture container or vessel includes a helical groove and a pump for flowing culture medium along the groove.
The reference of Yamazaki et al. discloses that it is known in the art to provide a suspension culture vessel (Fig. 1)(1) with a helical groove (2a) and a pump (6) for suppling culture medium to the groove.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(US 2006/0205081) in view of Kawaguchi et al.(US 5,151,362) taken further in view of Yamazaki et al.(JP 2006-075041).
The combination of the references of Li et al. and Kawaguchi et al. has been discussed above with respect to claim 1 and 4.
While the combination of the references of Li et al. and Kawaguchi et al. encompass a suspension culture vessel with a semipermeable membrane, claim 7 differs by reciting that the culture container or vessel includes a helical groove and a pump for flowing culture medium along the groove.
The reference of Yamazaki et al. discloses that it is known in the art to provide a suspension culture vessel (Fig. 1)(1) with a helical groove (2a) and a pump (6) for suppling culture medium to the groove.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a helical groove and pump structure suggested by the reference of Yamazaki et al. for the known and expected result of providing an art recognized means for suspending cells within a culture vessel.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al.(US 5,151,362) taken further in view of Yamazaki et al.(JP 2006-075041).
The reference of Kawaguchi et al. has been discussed above with respect to claims 18 and 25.
While the reference of Kawaguchi et al. discloses a suspension culture vessel, claim 21 differs by reciting that the culture container or vessel includes a helical groove and a pump for flowing culture medium along the groove.
The reference of Yamazaki et al. discloses that it is known in the art to provide a suspension culture vessel (Fig. 1)(1) with a helical groove (2a) and a pump (6) for suppling culture medium to the groove.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a helical groove and pump structure suggested by the reference of Yamazaki et al. for the known and expected result of providing an art recognized means for suspending cells within a culture vessel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Hoffman et al.(US 2012/0301923) is drawn to prior art which is a dialysis fermenter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB